Citation Nr: 9916897
Decision Date: 06/18/99	Archive Date: 08/06/99

DOCKET NO. 95-18 590               DATE JUN 18, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to an increased evaluation for psychoneurotic reaction,
currently rated as 50 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The appellant had active service from December 1942 to September
1944.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1995 rating decision, in which the New
Orleans, Louisiana, Regional Office (RO) of the Department of
Veterans Affairs (VA) denied an increased evaluation for
psychoneurotic reaction. The Board remanded this case in August
1997, and following completion of the requested development, the
case has been returned for further appellate review.

In view of the Board's holding below, the appellant now meets the
criteria for a total rating for compensation based on individual
unemployability (TDIU) pursuant to 38 C.F.R. 4.16(a). The Board
notes that a VA examiner has commented that it was doubtful that
the appellant could appropriately respond to supervisors and co-
workers in a general work situation due to his generalized anxiety
disorder. The Board is of the opinion that the issue of entitlement
to a TDIU is now reasonably raised by the record and, as such, this
issue is referred to the RO for appropriate action.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
appellant's claim for an increased rating has been developed.

2. The appellant's service connected psychoneurotic reaction,
currently diagnosed as generalized anxiety disorder, is manifested
principally by anxiety, tenseness, irritability, anger, insomnia,
some depression, circumstantial speech and impaired judgment,
memory, impulse control, concentration, and attention span.

2 - 

3. The generalized anxiety disorder more nearly results in severe
occupational and social impairment; it causes deficiencies in most
areas such as work, family relations, judgment, thinking or mood.

CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, for
psychoneurotic reaction have been met. 38 U.S.C.A. 1155, 5107 (West
1991 & Supp. 1995); 38 C.F.R. 4.1, 4.3, 4.7, 4.130, 4.132
Diagnostic Code 9400 (1996 & 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's claim
is "well grounded" within the meaning of 38 U.S.C.A. 5107(a). That
is, he has presented a claim which is plausible. See Proscelle v.
Derwinski, 2 Vet.App. 629, 631 (1992). Furthermore, he has
undergone recent VA and private psychiatric examinations and the
record does not reveal any additional sources of relevant
information which may be available concerning the present claim.
The Board accordingly finds the duty to assist him, mandated by 38
U.S.C.A. 5107, has been satisfied.

In its evaluation, the Board must determine whether the weight of
the evidence supports the claim or is in relative equipoise, with
the appellant prevailing in either event. However, if the weight of
the evidence is against his claim, the claim must be denied. 38
U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 4.3 (1998).

The appellant contends, in essence, that his symptomatology of
anxiety, tenseness, irritability, anger, insomnia, depression,
circumstantial speech and impaired judgment, memory, impulse
control, concentration, and attention span warrants a disability
rating in excess of the currently assigned 50 percent rating for
his generalized anxiety disorder.

3 -

Service medical records show that, in July 1944, the appellant
underwent psychiatric hospitalization due to problems of
nervousness, easy upset, fighting and failure to obey orders. In
September 1944, he was discharged from hospitalization, and
separated from service, with a diagnosis of severe, anxiety state
psychoneurosis on the basis of emotional instability and inadequate
personality. Immediately following service, he underwent a brief
period of psychiatric hospitalization at the U.S. Naval Hospital in
New Orleans, Louisiana.

By means of a rating decision dated in October 1944, the RO granted
service connection for anxiety state psychoneurosis. A 10 percent
disability rating was assigned. Following a VA special
neuropsychiatric examination, dated in April 1951, that showed
minimal incapacity, the RO reduced the disability rating to
noncompensable. VA special psychiatric examination, dated in May
1970, indicated a diagnosis of chronic, severe psychoneurotic
reaction with depressive features manifested by irritability,
insomnia, tension states and somatization. By means of a rating
decision dated in July 1970, the RO increased the disability rating
to 30 percent disabling. The rating was increased to 50 percent
following VA examinations in 1971 and 1972 that showed moderate to
severe impairment due to the anxiety reaction.

On VA mental disorders examination, dated in February 1995, the
appellant complained of nervousness, sleep disturbance, upset in
strange environments, worrying, impaired concentration,
restlessness and depression. He had avoided psychiatric treatment
over the years for fear of being hospitalized. He had no hobbies,
and he hadn't worked since a back operation in 1969. On mental
status examination, he appeared clean, neat and appropriately
dressed. He looked frightened, he trembled and was visibly shaken.
He was a very poor historian, he rambled and he could not get to
the point. His mood showed some anxiety and mild depression. He
denied auditory or visual hallucinations and suicidal or homicidal
thoughts. He felt paranoid. Intelligence was average. His insight
was very limited. Judgment, recent memory and remote memory were
fair. His concentration and attention span were very poor.
Diagnosis was of generalized anxiety disorder which was moderately
severe in nature. It was the examiner's opinion that the

- 4 - 

appellant would benefit from psychiatric treatment, although he
seemed quite frightened and opposed to any type of psychiatric
intervention.

VA outpatient treatment records, dated from February 1995 to
September 1997, reveal complaint of nervousness, insomnia,
forgetfulness, depression, and restlessness.

A November 1997 VA mental disorders examination was remarkable for
findings of concrete thoughts, anxiousness and poor short- term and
long- term memory. The appellant was prescribed sleeping medicine
which was ineffective. The examiner assigned a Global Assessment
Functioning (GAF) score of 55.

In March 1998, the appellant underwent psychiatric examination by
the Department of Psychiatry and Mental Health Services at the
Ochsner Clinic of Baton Rouge. He reported additional complaint of
superficial personal relationships, and difficulty in household
chores due to incoordination and inefficiency stemming from memory
loss. He denied suicidal thoughts, although he foresaw this as the
only option should he be unable to take care of himself in the
future. He was beginning to lose his sense of direction, and he
perceived that he was at high risk of getting lost. He had been
prescribed psychotropic medication which helped him relax, but made
him feel sedated.

On mental status examination, the appellant was neatly and casually
dressed. His speech was circumstantial and he required frequent re-
direction during the interview. He lost his train of thought and
was over- inclusive without being specific. No overtly loose
associations were noted. He was anxious and talkative, but his
speech was not pressured in a manic style. He was physically tense,
visibly uncomfortable and fine tremors were noted. He remembered I
of 3 words after 5 minutes. He knew the date and day of the week,
but he thought for a few minutes before recalling the month. It was
noted that he went down the wrong hallway upon exiting the
interview. He admitted irritability and anger, but he denied
yelling, throwing things or hitting people. Impression was of long-
standing generalized anxiety disorder which warranted further
follow- up psychiatric treatment. He also

- 5 -

had an apparent cognitive impairment which needed further
evaluation for possible Parkinson's Syndrome.

On VA mental disorders examination, dated in June 1998, the
appellant generally described himself as being keyed up, irritable,
short-tempered and having limited contact with people. Review of
his claims folder revealed a history of very short- term jobs with
problems of walking off jobs. Mental status examination revealed an
individual who was neatly and appropriately dressed. His hair was
nicely combed. He was a confusing and unreliable historian. He was
very talkative with pressured, circumstantial, non- specific, and
vague speech. He never could get to the point and he had to be
constantly re- directed during the interview. He seemed quite
anxious and angry. He denied auditory and visual hallucinations.
When asked about paranoia, he stated that he didn't "fool" with
people. He denied suicidal ideations, although he stated that he
had been angry enough to kill someone. He was oriented to person,
place and time. Sensorium was clear. His judgment, concentration
and attention span were poor. His insight was limited. Recent and
remote memory were impaired. He was of average intelligence.
Diagnosis was of generalized anxiety disorder. Global Assessment
Functioning Score was 55.

It was the examiner's opinion that the appellant needed ongoing
psychiatric treatment with proper medication for his anxiety and
sleep. His motivation was limited because of his fear of being
hospitalized. He seemed to be moderately to severely impaired and
he had difficulty dealing with changes in any kind of routine or
work environment. It was doubtful that he could appropriately
respond to supervisors and co- workers in a general work situation.
He had difficulty in sustaining relationships and trusting others,
and he tended to be isolated. He exhibited impaired impulse control
and difficulty in adapting to stressful situations, and he could
not establish and maintain effective relationships. His GAF score
represented moderate to serious impairment in all areas of his
life. His condition had remained pretty much unchanged over the
years with the exception of seeming worsening with advancing age.
However, he was a poor historian and it was difficult to get an
adequate history beyond that found in his medical chart.

- 6 -

Disability ratings are based on the average impairment of earning
capacity resulting from disability. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.1 (1998). Separate diagnostic codes identify the
various disabilities. Where there is a question as to which of two
evaluations shall be applied, the higher evaluations will be
assigned if the disability more closely approximates the criteria
required for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7 (1998). The determination of whether an
increased evaluation is warranted is to be based on a review of the
entire evidence of record and the application of all pertinent
regulations. See Schaftath v. Derwinski, 1 Vet.App. 589 (1991).

The severity of a psychiatric disability is ascertained, for VA
rating purposes, by application of the criteria set forth in VA's
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule). The
RO has assigned a 50 percent disability evaluation for generalized
anxiety disorder pursuant to the version of Diagnostic Code 9400
which became effective on Nov. 7, 1996. Such a rating contemplates
occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circulatory, or stereotyped speech; panic attacks
more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory; impaired
judgment; impaired abstract thinking; disturbances of motivation
and mood and difficulty in establishing and maintaining effective
work and social relationships.

A 70 percent rating is warranted for occupational and social
impairment with deficiencies in most areas such as work, family
relations, judgment, thinking, or mood, due to such items as:
suicidal ideation; obsessional rituals which interfere with routine
activity; speech intermittently illogical, obscure or irrelevant;
near- continuous panic or depression affecting the ability to
function independently, appropriately and effectively; impaired
impulse control (unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances and inability to
establish and maintain effective relationships.

- 7 -

A 100 percent evaluation is warranted where there is total
occupational and social impairment, due to symptoms such as: gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting others; intermittent inability to
perform activities of daily.living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation or name.

GA,F is a scale reflecting the "psychological, social, and
occupational functioning on a hypothetical continuum of mental
health- illness." See Richard v. Brown, 9 Vet.App. 266
(1996)(citing Diagnostic and Statistical Manual of Mental Disorders
32, 4th ed. 1994)(DSM-IV). Rating agencies are charged with the
responsibility of being thoroughly familiar with DSM-IV in order to
apply the general rating criteria for rating mental disorders. 38
C.F.R. 4.130 (1998). A GAF of 60 is defined as "[m]oderate symptoms
(e.g. flat affect and circumstantial speech, occasional panic
attacks) OR moderate difficulty in social, occupational, or school
functioning (e.g. few friends, conflicts with peers or co-
workers). A GAF of 50 is defined as "serious symptoms (e.g.,
suicidal ideations, severe obsessional rituals, frequent
shoplifting) OR any serious impairment in social, occupational, or
school functioning (e.g., no friends, unable to keep a job).

The medical evidence shows that the appellant exhibits anxiety,
tenseness, irritability, anger, insomnia and some depression due to
anxiety neurosis. His speech is pressured, circumstantial, non-
specific and vague. His judgment, memory, impulse control,
concentration, and attention span are impaired. He has difficulty
in adapting to stressful circumstances, is unable to establish and
maintain effective relationships and is in need of on-going
treatment. The psychiatric assessments of his psychological, social
and occupational functioning (GAF score) show impairment that is
between moderate and serious in degree. However, he does not
manifest suicidal ideations, obsessional rituals, spatial
disorientation or neglect of personal hygiene. The Board is of the
opinion that the evidence for an increased rating for his
generalized anxiety disorder is in relative equipoise. Therefor,
with consideration of 38 C.F.R. 4.7, and application of the benefit
of the

8 -

doubt rule, the Board finds that the evidence of record more nearly
meets the criteria for a 70 percent rating under Diagnostic Code
9400.

The Board is further of the opinion that, under the criteria
currently in effect, a rating greater than 70 percent is not war-
ranted. The appellant does not exhibit symptoms such as gross
impairment in thought processes or communication or grossly
inappropriate behavior, persistent danger of hurting others or
intermittent inability to maintain personal hygiene. In addition,
his occupational and social functioning is considered to be, at
most, seriously impaired, that is, less than totally impaired.
Accordingly, he does not meet the criteria which is required for a
100 percent disability rating under Diagnostic Code 9400.

In November 1996, new regulations were issued with respect to the
criteria to be considered in mental disorder cases. The holding of
the U.S. Court of Appeals for Veterans Claims in Karnas v.
Derwinski, 1 Vet.App. 308 (1991) requires that the appellant's
claim for an increased rating for generalized anxiety disorder be
considered under both the old and the new criteria, and the most
favorable version applied. But see Rhodan v. West, 12 Vet.App. 55
(1998).

Under the provisions of the schedular criteria in effect prior to
Nov. 7, 1996, a 100 percent evaluation under Diagnostic Code 9400
was warranted where the attitudes of all contacts except the most
intimate were so adversely affected as to result in virtual
isolation in the community. Totally incapacitating psychoneurotic
symptoms bordering on gross repudiation of reality with disturbed
thought or behavioral processes associated with almost all daily
activities such as fantasy, confusion, panic and explosions of
aggressive energy resulting in profound retreat from reality.
Demonstrably unable to obtain or retain employment.

In this case, the appellant's generalized anxiety disorder also
does not cause behavior which borders on gross repudiation of
reality or disturbed thought. In addition, the assessments as to
the level of impairment have been of moderate to severe but not
total incapacity. Accordingly, a rating greater than 70 percent is
not warranted under the criteria in effect prior to Nov. 7, 1996.

9 -

The benefit of the doubt has been applied in favor of the
appellant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 4.3 (1998).

ORDER

A 70 percent schedular evaluation for generalized anxiety disorder
is granted, subject to the criteria which govern the payment of
monetary awards.

NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

10-

